I concur. A property owner, standing by and permitting the paving, repairing, or repaving of a street, is estopped, by benefits and nonaction, from later defeating a tax by reason of mere irregularities. But, if the paving must be paid for in its entirety by the city, and the law governing the municipality forbids assessment of abutting property, there can be no estoppel urged by the city or applied by the court, for in such case there is want of jurisdiction and not mere irregularity of procedure. We say this to point out the distinction between this case and that of Miller v. City of Detroit, ante, 38. *Page 237